979 F.2d 215
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Eugene D. MESSERSCHMIDT, Petitioner.
Misc. No. 343.
United States Court of Appeals, Federal Circuit.
July 16, 1992.

Before NIES, Chief Judge, and PLAGER and CLEVENGER, Circuit Judges.
ON PETITION FOR WRIT OF MANDAMUS
CLEVENGER, Circuit Judge.

ORDER

1
Eugene D. Messerschmidt petitions for a writ of mandamus to direct the Claims Court to (1) order an amicus curiae brief be filed regarding the constitutionality of a certain statute, (2) require that all written communications have a legible postmark date, (3) issue a default judgment against the United States, and (4) order the United States to pay Messerschmidt $344 million in royalties.*


2
It appears from the documents submitted that Messerschmidt's motion for summary judgment and the United States' cross-motion for summary judgment are pending in the Claims Court.   In essence, Messerschmidt's writ here addresses the merits of his pending Claims Court case and the pending motions.   All of these matters may and should be addressed in the briefs filed on appeal, if any, after a final judgment is entered.   They are not properly reviewed at this stage by way of mandamus.   Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271 (1988).


3
Accordingly,


4
Messerschmidt's petition for a writ of mandamus is denied.



*
 Messerschmidt was granted in forma pauperis status in the Claims Court.   We grant him that status here also for purposes of his mandamus petition